 


110 HR 2962 IH: Pakistani Temporary Protected Status Act of 2007
U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2962 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2007 
Mr. Al Green of Texas (for himself, Ms. Schakowsky, Ms. Jackson-Lee of Texas, Mr. Honda, Ms. Kilpatrick, and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To designate Pakistan under section 244 of the Immigration and Nationality Act to permit nationals of Pakistan to be eligible for temporary protected status under such sections. 
 
 
1.Short titleThis Act may be cited as the Pakistani Temporary Protected Status Act of 2007. 
2.FindingsCongress finds the following: 
(1)On October 8, 2005, a magnitude 7.6 earthquake struck Pakistan. 
(2)In Pakistan, more than 73,000 people have been killed as a result of this earthquake. 
(3)Immediately following the earthquake, nearly 3 million people were living in tents or in the open air amid freezing temperatures, having been left homeless by the earthquake. 
(4)The earthquake damaged sanitation systems in the region, destroyed hospitals, and left many victims with no access to clean drinking water, making them more vulnerable to disease. 
(5)One year after the devastating 7.6 magnitude earthquake that killed some 80,000 people in northern Pakistan and Kashmir, more than 400,000 people were still without permanent shelter. 
(6)Temporary protected status allows aliens who do not legally qualify as refugees but are nonetheless fleeing or reluctant to return to potentially dangerous situations to temporarily remain in the United States. 
(7)Granting temporary protected status to nationals of Pakistan is consistent with the interests of the United States and promotes the values and morals that have made the United States strong. 
3.Sense of CongressIt is the sense of Congress that the extraordinary and temporary conditions caused by the earthquake in Pakistan qualifies Pakistan for designation under subparagraphs (B) or (C) of section 244(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1254a(b)(1)), pursuant to which nationals of Pakistan would be eligible for temporary protected status in the United States. 
4.Designation for purposes of granting temporary protected status 
(a)Designation 
(1)In generalFor purposes of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), Pakistan shall be treated as if it had been designated under subsection (b) of such section, subject to the provisions of this section. 
(2)Period of designationThe initial period of such designation shall begin on the date of the enactment of this Act and shall remain in effect for 12 months. 
(b)Aliens eligibleIn applying section 244 of such Act pursuant to the designation made under this section, subject to section 244(c)(3) of such Act, an alien who is a national of Pakistan is deemed to satisfy the requirements of section 244(c)(1) of such Act only if the alien— 
(1)has been continuously physically present in the United States since October 8, 2005; 
(2)is admissible as an immigrant, except as otherwise provided under section 244(c)(2)(A) of such Act, and is not ineligible for temporary protected status under section 244(c)(2)(B) of such Act; and 
(3)registers for temporary protected status in a manner that the Secretary of Homeland Security shall establish. 
(c)Consent To travel abroadThe Secretary of Homeland Security shall give the prior consent to travel abroad described in section 244(f)(3) of such Act to an alien who is granted temporary protected status pursuant to the designation made under this section, if the alien establishes to the satisfaction of the Secretary of Homeland Security that emergency and extenuating circumstances beyond the control of the alien require the alien to depart for a brief, temporary trip abroad. An alien returning to the United States in accordance with such an authorization shall be treated the same as any other returning alien provided temporary protected status under section 244 of such Act. 
 
